Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1, 12, 16, and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1/13, 8, and 9 respectively of copending Application No. 16/705,345 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.  The only meaningful distinctions between the subject matter of instant claim 1 and co-pending claim 13 are (i) the former stipulates that the polyester must be amorphous or crystalline and (ii) the copending claims require in one permutation a reactivity delayer.  However, the Examiner submits that, where the crystallinity of a polymer is concerned, one of ordinary skill will only recognize at a high level amorphous polymers, semicrystalline polymers, and crystalline polymers.  The co-pending claims place no limit on this aspect of the invention and, because there are only 3 types of crystallinity profiles, both amorphous and semi-crystalline polyesters would be obvious.  Concerning (ii), instant claim 1 employs the transitional phrase “comprising”, connoting that it is open-ended and may contain any other materials, including a reactivity delayer.
Claims 8 and 9 further limit the polyester/polyether-based composition of the co-pending claims in the same way as do instant claims 12 and 16/17 of instant claim 1.
Claims 1, 2, 9, 16, 17, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 3, 7, 13, 13, and 14 of copending Application No. 16/705,377 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.

As for instant claim 2 and copending claim 3, it is appreciated that the latter does not attach any limitations governing weight contribution to the alkyl acetoactate component but the skilled artisan recognizes the correlation between crosslink density and properties of the cured product.  To the extent that both the instant- and co-pending claims teach a similarly-constituted composition in the context of an adhesive, the optimization of this parameter, as well as the ratio of reactive groups available in the base polymer and crosslinker, will obviously lead a practitioner of the co-pending invention to use similar quantities of component (C).
Claims 7, 13, and 14 further limit the polyester/polyether-based composition of the co-pending claims in the same way as do instant claims 9 and 16-18 of instant claim 1.
Claims 1 and 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1/6, and 12 of copending Application No. 16/705,324 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.  The subject matter of instant claim 1 differs from that of co-pending claim 6 in that the latter mandates the presence of a keto-ester/malonate-modified small molecule adduct not disclosed by the former.  Instant claim 1, it is noted, employs the transitional phrase “comprising”, connoting that it is open-ended and may contain any other materials, including said adduct.

Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 13, and 14 of U.S. Patent No. 10,563,040. Although the claims at issue are not identical, they are not patentably distinct from each other.  Instant claim 1 is co-extensive in scope, or broader, in its description of each of the polyester, aldehyde-functional compound, and catalyst component with the exception that the patent claims do not require that the polyester is amorphous or semi-crystalline.  As before, where the crystallinity of a polymer is concerned, one of ordinary skill will only recognize at a high level amorphous polymers, semicrystalline polymers, and crystalline polymers.  The co-pending claims place no limit on this aspect of the invention and, because there are only 3 types of crystallinity profiles, both amorphous and semi-crystalline polyesters would be obvious.  Concerning claim 2, there is considerable overlap in the weight contributions of the hydroxy precursors, carboxyl precursors, and alkyl acetonate/diketene from which the polyester is derived as compared to those in the patent claims.
Allowable Subject Matter
Claims 1-20 are allowable over the prior art.  (Claims 3-8, 10-15, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.)
While the Examiner encountered disclosures exploiting the same pair of reactive groups, β-ketoesters/malonates and aldehyde moieties in the preparation of curable polymer compositions, no disclosures other than ones commonly assigned and unavailable as prior art were found that taught the employment of polyethers/polyesters bearing β-ketoesters/malonates and curing agents comprising a plurality of aldehyde groups.  A few references were found that describe crosslinking acetoacetate-functionalized vinyl polymers with an aldehyde compound in the presence of a base.  See U.S. Patent # 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


March 24, 2022

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765